Title: From Benjamin Franklin to Thomas White et al., 10 May 1780
From: Franklin, Benjamin
To: White, Thomas


Gentlemen
Passy, May 10. 1780.
I received yours of the 5th. Instant and am glad to hear that you are safely arrived at Dunkirk. But the Letter you mention of the 4th. April, is not yet come to hand, Though I have one of the 11th. from the french Consul at Bergen. He gives me such an Account of your good and prudent Conduct while there, as affords me great pleasure. I had complain’d in strong Terms to the Danish Court, of the Barbarity of turning you ashore in a strange Place without any thing to subsist on; and I am glad to learn from the Consul, that you afterwards were treated with hospitality and kindness. I hope we shall also obtain Satisfaction for the Prizes so improperly given up to the English. In the mean time my Instructions to you are, that you proceed immediately to L’Orient, in Order to join the Alliance now there under the Command of Capt. Jones, and about to depart for america. If you should want a little Assistance towards the Expence of your Journey or Voyage thither, Mr. Coffin will be so good as to supply you: But as nothing has come in to my hands from her Cruises, and she has Occasioned me very heavy Charges which I am but ill provided to bear, you will require no more from him than is absolutely necessary. I am Gentlemen, Your most obedt.
  Messrs. Thos. White, Thomas fitzgerald, alexr. Moore, Nath. Marston, &c. James Hogan. [in WTF’s hand:] Officers of the Alliance
